NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 25, 2021 *
                               Decided August 26, 2021

                                         Before

                         DIANE S. SYKES, Chief Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

                         AMY J. ST. EVE, Circuit Judge

No. 21-1574

VANESSA WEREKO, 1                                 Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 21-cv-1167

DAVID E. HARACZ, et al.,                          Sharon Johnson Coleman,
     Defendants-Appellees.                        Judge.


      *
        The defendants were not served with process in the district court and are not
participating in this appeal. We have agreed to decide the case without oral argument
because the brief and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).

      1
        Wereko purports to file her brief on behalf of her two children, but we
explained in an earlier order that pro se litigants may not represent anyone else on
appeal. See Elustra v. Mineo, 595 F.3d 699, 705 (7th Cir. 2010).
No. 21-1574                                                                           Page 2



                                         ORDER

       After an Illinois court entered a protective order transferring custody of her
minor children to her former spouse, Vanessa Wereko brought this federal civil-rights
suit against the presiding state-court judge. The district court dismissed the case for lack
of subject-matter jurisdiction. We agree with the district judge that Wereko’s request is
barred under the domestic-relations exception to jurisdiction, and we affirm the
judgment.

         Wereko filed her federal complaint amid state-custody proceedings regarding
her two minor children. She alleged that Judge David Haracz—the Cook County Circuit
Court Judge who was presiding over the ongoing custody proceedings—violated her
constitutional right to familial association when he entered a temporary protective
order that transferred custody of her children to her ex-husband, restricted her
supervised parenting time, and directed a private agency (Safe Travels Chicago) to
coordinate her visitation with the children. See 42 U.S.C. § 1983. She also alleged that
Safe Travels and its executive director assisted the judge in violating her rights. As
relief, she sought a declaration that the custody order violates her constitutional rights,
an injunction prohibiting the defendants from enforcing the order, and an injunction
against Judge Haracz mandating that he implement a new “unrestricted” custody
arrangement.

        The district judge screened Wereko’s complaint under 28 U.S.C. § 1915(e)(2) and
dismissed it for lack of subject-matter jurisdiction. The judge ruled, first, that Judge
Haracz was absolutely immune from suit because he made his rulings in his judicial
capacity. And because Judge Haracz did not violate Wereko’s constitutional rights, her
underlying conspiracy allegations against Safe Travels and its executive director failed
to state a claim. Moreover, Wereko’s challenge to the ongoing custody proceedings was
barred by the domestic-relations exception to federal jurisdiction.

        On appeal, Wereko challenges the dismissal of her suit against Judge Haracz on
grounds that he was not immune from suit, given the declaratory and injunctive nature
of the relief she sought against him. Indeed, judges are not immune from claims for
prospective relief. Pulliam v. Allen, 466 U.S. 522, 541–42 (1984). But a remand to sort out
the merits of Wereko’s claims is unnecessary because there was no federal jurisdiction
over this suit in the first place. Johnson v. Sup. Ct. of Ill., 165 F.3d 1140, 1141 (7th Cir.
No. 21-1574                                                                            Page 3

1999) (declining to remand based on error in immunity ruling where court lacked
subject-matter jurisdiction).

        Immunity aside, the district judge rightly concluded that a jurisdictional basis
existed for dismissal—the domestic-relations exception to federal jurisdiction. This
doctrine blocks federal adjudication of cases involving “divorce, alimony, and child
custody decrees,” Marshall v. Marshall, 547 U.S. 293, 307–08 (2006), cases that state courts
are better suited to adjudicate. See Ankenbrandt v. Richards, 504 U.S. 689, 701–02 (1992);
Lloyd v. Loeffler, 694 F.2d 489, 492 (7th Cir. 1982). Wereko’s challenge to the state court’s
custody order falls in the core of cases contemplated by the domestic-relations
exception. See Arnold v. Villarreal, 853 F.3d 384, 387 n.2. (7th Cir. 2017) (citing Friedlander
v. Friedlander, 149 F.3d 739, 740–41 (7th Cir. 1998)); cf. J.B. v. Woodard, 997 F.3d 714, 723
(7th Cir. 2021) (declining to apply domestic-relations exception where “complaint does
not, at least on its face, request the direct entry of a child custody order”).

      Because the district court lacked subject-matter jurisdiction over this case, we
need not consider Wereko’s remaining arguments.



                                                                                  AFFIRMED